DETAILED ACTION
This is in response to the applicant’s communication filed on 08 December 2020, wherein:
Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-14, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
1. A collaborative work environment system for handling public safety communications, the system comprising: 
a monitoring computer communicatively coupled to a first computer-aided workstation and a second computer-aided workstation, the monitoring computer including an electronic processor configured to: 
receive, from the first computer-aided workstation, a first datastream associated with a first incident, 
receive, from the second computer-aided workstation, a second datastream associated with at least one selected from the group consisting of a second incident and a user of the second computer-aided workstation, 
analyze each of the first datastream and the second datastream to determine whether the first incident and the second incident are related to each other, 
determine, in response to determining that the first incident and the second incident are related to each other, a collaboration recommendation, between the first computer-aided workstation and the second computer-aided workstation, 
transmit, to the first computer-aided workstation, a first request to participate in a collaborative work session and, to the second computer-aided workstation, a second request to participate in the collaborative work session in response to determining the collaboration recommendation, and
generate the collaborative work session by modifying a user interface of at least one selected from the first computer-aided workstation and the second computer-aided workstation to provide one or more of a common audio element and a common graphic element.

Step 1: The claim recites a system and therefore, falls into a statutory category.  Similar independent claims 14 and 21 recite a method and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitation of analyzing the datastreams and determining a collaboration recommendation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that the system uses “a monitoring computer” and involves “computer-aided workstations,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of analyzing the datastreams and determining a collaboration recommendation is a process that, under the broadest reasonable interpretation, is considered certain methods of organizing human activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a monitoring computer and computer-aided workstations.  The computer and workstations are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the two receiving and transmitting limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer to perform the receiving, transmitting, and generating steps amount to no more than mere instructions to apply the exception using a generic computer component.  Examiner notes that the generating the collaborative work session step is so broad as to include simply sending and displaying audio or graphics to a user’s computer.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving, transmitting, and generating” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 4-13 and 17-20 merely add further details of the abstract steps/elements recited in claims 1 and 14 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 4-13 and 17-20 are also non-statutory subject matter.

Dependent claims 4 and 18 further limit the abstract idea by introducing the elements of particular types of information, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 4 and 18 are also non-statutory subject matter.

Dependent claims 5, 7, and 19 further limit the abstract idea by more specifically indicating factors on which the determination of the collaboration recommendation is based, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 5, 7, and 19 are also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by introducing the elements related to particular types of information on which to base the collaboration recommendation, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 6 is also non-statutory subject matter.

Dependent claims 8 and 17 further limit the abstract idea by introducing the elements of including incident-related information in the requests, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 8 and 17 are also non-statutory subject matter.

Dependent claims 9 and 10 further limit the abstract idea by introducing the elements of coupling the workstations to one or more command centers, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 9 and 10 are also non-statutory subject matter.

Dependent claims 11 and 20 further limit the abstract idea by introducing the elements of determining an authorization level and adjusting accessibility, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 11 and 20 are also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by introducing the elements of providing access to a communication group, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 12 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by introducing the elements of analyzing and modifying, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 13 is also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea.  	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner has reviewed applicant’s disclosure and submits that these added limitations find no support in the specification as currently written, and is, therefore, directed to new matter.

Claim 7: “wherein the incident workload of the first computer-aided workstation includes at least one selected from the group consisting of a role of a first user of the first computer-aided workstation, a workload of a first command center that the first computer-aided workstation is associated with, and a workload of the first user of the first computer-aided workstation, and wherein the incident workload of the second computer-aided workstation includes at least one selected from the group consisting of a role of the user of the second computer-aided workstation, a workload of a second command center that the second computer-aided workstation is associated with, and a workload of the user of the second computer-aided workstation” is not described in the specification as written.  Examiner reviewed the entirety of the specification, particularly [0041] (no specific portions of the specification were cited for claim 7) and did not find the cited limitation.  Examiner further notes that [0041] indicates that incident workload relates to the number of calls and the number of incidents a user is handling; there is no mention of the workload being related to a user’s role.

The claims not specifically enumerated above are rejected as dependent upon one or more of the enumerated claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. [0041] indicates that incident workload relates to the number of calls and the number of incidents a user is handling; there is no mention of the workload being related to a user’s role and it is not clear how the user’s workload would include the user’s role.  In claim 5, workload is indicated to be a measurement of the number of incidents handled, and a role is not a measurement.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 9, 12-15, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallace et al. (US 20070004389).

Referring to claim 1:
Wallace discloses a collaborative work environment system for handling public safety communications, the system comprising: 

a monitoring computer communicatively coupled to a first computer-aided workstation and a second computer-aided workstation, the monitoring computer including an electronic processor (Wallace [0045][0061][0067][0073] The event source is typically a sensor or terminal which initiates a session with the Collaboration Server 500[0045] and where the sensor or terminal is interpreted as a computer-aided workstation and where there may be multiple sensors or terminals, as evidenced in [0061] and [0067] and where the server is the monitoring computer) configured to: 

receive, from the first computer-aided workstation, a first datastream associated with a first incident  (Wallace [0032][0045][0061][0067] where [0032] indicates data is received regarding the presence of various users),

receive, from the second computer-aided workstation, a second datastream associated with at least one selected from the group consisting of a second incident and a user of the second computer-aided workstation (Wallace [0032][0051][0055] where there is a list of candidates, as stated in [0051] and where each candidate may be using a different device, as stated in [0055] and each user’s presence is tracked, as indicated in [0032]), 

analyze each of the first datastream and the second datastream to determine whether the first incident and the second incident are related to each other (Wallace [0031]-[0034] by identifying the candidates that have the requisite skills and are available, the system is analyzing the datastreams (of the users presence information) to determine whether the incidents regarding the users’ presence are related by being on the list of candidates),

determine, in response to determining that the first incident and the second incident are related to each other, a collaboration recommendation between the first computer-aided workstation and the second computer-aided workstation (Wallace [0033]-[0036] After the list of collaboration candidates is generated 120, the system checks to see if the list is long enough. For example, there may not be anyone with the appropriate skill set who is scheduled to be available. In this case a policy exception check 150 is made to either revisit the list generation procedure with more relaxed criteria or wait[0033] and Assuming a sufficient list is generated, the next step is to invite the appropriate collaborators...[0034] where the system determines that the list is long enough and then invites the recommended users), 

transmit, to the first computer-aided workstation, a first request to participate in a collaborative work session and, to the second computer-aided workstation, a second request to participate in the collaborative work session in response to determining the collaboration recommendation (Wallace [0035]-[0037] where the invitations are sent to multiple candidates), and

generate the collaborative work session by modifying a user interface of at least one selected from the first computer-aided workstation and the second computer-aided workstation to provide one or more of a common audio element and a common graphic element (Wallace [0043][0055][0070] For example, a collaboration call in the form of a multiparty conferencing session or multicast session can be dynamically established between members of the team[0043] and Meanwhile the call engine 580 establishes a video conference with HNz, providing him with a camera feed and two way voice communication[0070])

Referring to claim 2:
Wallace discloses wherein the electronic processor is further configured to receive, from the first computer-aided workstation an acceptance to the first request and, from the second computer-aided workstation, an acceptance to the second request (Wallace [0037] The response can take various forms, including call acceptance ("yes")...[0037]), and 

generate, in response to receiving the acceptance to the first request and the acceptance to the second request, the collaborative work session between the first computer-aided workstation and the second computer-aided workstation (Wallace [0037][0043][0055][0070] For example, a collaboration call in the form of a multiparty conferencing session or multicast session can be dynamically established between members of the team[0043]).  

Referring to claim 4:
Wallace discloses wherein at least one of the first datastream and the second datastream includes at least one selected from the group consisting of user information, incident information, and data feed information (Wallace [0029]-[0032] where the presence information from [0032] is user information).  

Referring to claim 6:
Wallace discloses wherein the collaboration recommendation is based on an incident content, and wherein the incident content includes at least one selected from the group consisting of an incident type, a scale of an incident, a data feed content related to the incident, and a location of the incident (Wallace [0028]-[0031] where the type/color of the alarm is interpreted as an incident type and the type of incident influences how the team is chosen, as stated in [0030]).  

Referring to claim 8:
Wallace discloses wherein the first request includes incident-related information from the second datastream and the second request includes incident-related information from the first datastream (Wallace [0036] The next step is to send an invitation to the candidate, which may contain information relating to the context of the invitation 230. Both the nature of the invitation and the information depends on the situation, and the device (and/or) medium used to receive the invitation. For example, at this point and for each candidate, call context as identified by the caller or situation, and/or as supplied by the system can be transcoded, summarized, regenerated, mixed or combined, then forwarded to their preferred device and presented as part of the signaling information for this call. Said information can be static or dynamic in nature. The context information as identified by the caller or situation will typically include a text description of the nature of the call/meeting. However, with more advanced devices, this information can include information from other resources; for example an image file, video stream, patient vital signs as returned by monitoring equipment, or traffic conditions as streamed from a surveillance camera. Context information supplied by the system can include calling-number ID, name, role or corporate information[0036]).  

Referring to claim 9:
Wallace discloses wherein the first computer-aided workstation and the second computer-aided workstation are communicatively coupled to a common command center (Wallace [0045][0073] where collaborative server 500 is the common command center.  



Referring to claim 12:
Wallace discloses wherein the collaborative work session includes providing at least one selected from the group consisting of the first computer-aided workstation and the second computer-aided workstation access to a communication group associated with a user of another computer-aided workstation participating in the collaborative work session (Wallace [0056][0070] where the team video conference is interpreted as a communication group).  

Referring to claim 13:
Wallace discloses  wherein the electronic processor is further configured to analyze a reason for at least one of the first computer-aided workstation and the second computer-aided workstation rejecting the respective request, and modify a stored mapping or machine learning neural network associated with the determination of the collaboration recommendation based on the reason (Wallace [0037]-[0040] The response can take various forms, including call acceptance ("yes"); call refusal ("no"); call deferral ("maybe"); or other information...Call deferral, for example can take the form of message indicating the recipient is not currently available at the moment, but will be available shortly (or specify a time). Alternately, call deferral can take the form of a "maybe" response, which indicates that the called party could participate if necessary but would prefer the calling party check with others first; this implies a willingness to be asked again. In this case the system reserves the candidate 260, which implies this candidate is flagged to be invited again if needed[0037] where the system determines if the refusal is a “maybe” and saves the user’s information, thereby modifying the stored mapping associated with the determination of the collaboration recommendation based on the reason).  

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 1.

Referring to claim 15:
Claim 15 is rejected on the same basis as claim 2.  

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 8.  

Referring to claim 18:
Claim 18 is rejected on the same basis as claim 4.  

Referring to claim 21:
Claim 21 is rejected on the same basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20070004389), in view of Reding et al. (US 20060177034).

Referring to claim 3:
Wallace discloses a system for enhancing collaboration (abstract).  Wallace does not disclose wherein the electronic processor is further configured to detect when the first computer-aided workstation or the second computer-aided workstation exits the collaborative work session, analyze a reason for the first computer-aided workstation or the second computer-aided workstation exiting the collaborative work session, and modify the determination of the collaboration recommendation based on the reason.  

However, Reding teaches a similar system for providing conference calls (abstract).  Reding teaches
 wherein the electronic processor is further configured to detect when the first computer-aided workstation or the second computer-aided workstation exits the collaborative work session (Reding [0112] ...conference bridge 630 may detect a disconnection event...[0112]), analyze a reason for the first computer-aided workstation or the second computer-aided workstation exiting the collaborative work session (Reding [0113][0114] ...the conference call process may determine whether the target participant user ends their participation in the conference call (Step 870). Alternatively, or additionally, conference bridge 630 may monitor the connections of each participant user 630 to detect an involuntary disconnection (e.g., Step 871, described further below)[0113]), and modify the determination of the collaboration recommendation based on the reason (Reding [0112]-[0119] and Fig. 9 where the collaboration recommendation is modified when the system determines whether to attempt to reconnect the user (based on an involuntarily disconnection), as stated in [0117] or to end the conference call, based on voluntarily ending participation, as stated in [0115]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Wallace to incorporate detecting an exit from the collaboration, analyzing the reason for the exit, and modifying the collaboration recommendation as taught by Reding because this would provide a manner for detecting an involuntary disconnection and making an attempt to reconnect the user (Reding [0112][0117]) thus aiding the client by facilitating a user’s return to a conference.

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 3.


Claims 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20070004389), in view of Bastide (US 20160173437).


Referring to claim 5:
Wallace discloses a system for enhancing collaboration (abstract).  Wallace does not disclose wherein the collaboration recommendation is based on an incident workload of the first computer-aided workstation exceeding a maximum handling incident number threshold and an incident workload of the second computer-aided workstation being below a minimum handling incident number threshold.

However, Bastide teaches a similar system for monitoring messages in a collaboration system (abstract).  Bastide teaches wherein the collaboration recommendation is based on an incident workload of the first computer-aided workstation exceeding a maximum handling incident number threshold and an incident workload of the second computer-aided workstation being below a minimum handling incident number threshold (Bastide [0075][0109] ...rebalancing the workload to meet a minimum or a maximum of the threshold by adjusting time spent on tasks of the project for each of the users in the group of users...[0109] where the system reassigns messages based on workloads).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Wallace to incorporate the recommendation is based on workloads of users as taught by Bastide because this would provide a manner for optimizing a user’s workload (Bastide [0003]) thus aiding the users by providing a fair workload.

Referring to claim 7:
Wallace, as modified by Baside, discloses wherein the incident workload of the first computer-aided workstation includes at least one selected from the group consisting of a role of a first user of the first computer-aided workstation, a workload of a first command center that the first computer-aided workstation is associated with, and a workload of the first user of the first computer-aided workstation, and wherein the incident workload of the second computer-aided workstation includes at least one selected from the group consisting of a role of the user of the second computer-aided workstation, a workload of a second command center that the second computer-aided workstation is associated with, and a workload of the user of the second computer-aided workstation (Bastide [0075][0109] ...rebalancing the workload...for each of the users in the group of users...[0109] where the system considers the workloads for each user).  

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 5.
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20070004389), in view of Cromp et al. (US 20060211404).

Referring to claim 10:
Wallace discloses a system for enhancing collaboration (abstract).  Wallace does not disclose wherein the first computer-aided workstation is communicatively coupled to a first command center and the second computer-aided workstation is communicatively coupled to a second command center different from the first command center.  

However, Cromp teaches a similar system for providing a collaborative workspace.  Cromp teaches wherein the first computer-aided workstation is communicatively coupled to a first command center and the second computer-aided workstation is communicatively coupled to a second command center different from the first command center (Cromp [0157][0174][0175] ...each agency may have its own SOP workspace...[0174] and where users become members of various workspaces as described in [0175] and where the agency workspace for each user may be different and each agency workspace is interpreted as a command center).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Wallace to incorporate multiple command centers as taught by Cromp because this would provide a manner for providing each agency with a manner for sharing configuration data with its users (Cromp [0174]) thus aiding the users by connecting them to the system.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20070004389), in view of Bonecutter et al. (US 20070103294).

Referring to claim 11:
Wallace discloses a system for enhancing collaboration (abstract).  Wallace does not disclose wherein the electronic processor is further configured to determine an authorization level of the first computer-aided workstation and the second computer-aided workstation, and adjust an accessibility of at least one of the first computer-aided workstation and the second computer-aided workstation and the second computer-aided workstation to one or more resources of the collaborative work session.  

However, Bonecutter teaches a similar system for critical incidence response by sharing accurate, real time information (abstract and [006]).  Bonecutter teaches wherein the electronic processor is further configured to determine an authorization level of the first computer-aided workstation and the second computer-aided workstation, and adjust an accessibility of at least one of the first computer-aided workstation and the second computer-aided workstation to one or more resources of the collaborative work session based on the authorization level of the respective computer-aided workstation (Bonecutter [0020][0062]-[0068][0071] An authentication may be performed before displaying the page that identifies and authenticates the user and also allows the software to determine to which access class the user belongs. A list of on-going incidents may then displayed allowing the user to select the incident of choice. For example, clicking a "Go" button may send the user to one of two different URLs depending on the user's access authorization. The page displayed may auto-refresh periodically so that the user sees the status of the incident being updated on the screen [0068] and After the authentication, however it is accomplished, the user may be presented with the list of incidents available to that class of user[0071] where presenting the user with the list of incidents according to their class is interpreted as adjusting the user’s accessibility).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Wallace to incorporate user authorization levels and adjusting a user’s accessibility as taught by Bonecutter because this would provide a manner for mutual agency cooperation without having to maintain a single large, hard to administer, access control database (Bonecutter [00020]) thus aiding the users by connecting them to the appropriate information.

Referring to claim 20:
Claim 20 is rejected on the same basis as claim 11.    

Response to Arguments
Claim Rejections under 35 USC 101
Applicant argues that the claim limitation directed to generating the collaborative work session provides a step that cannot be practically applied in the human mind, and therefore, the claims are not directed to an abstract idea.  Examiner first notes that the generating step is so broad as to include simply sending and displaying data on a computer.  Such a step is not considered a practical application of the abstract idea, which is still included in the claims.  Further, simply including a computer does not preclude the claims from being classified as a mental process.  In this case, the Examiner notes that the claims are also classified as organizing human activity.  For all of these reasons and those explained above, the Examiner does not find the arguments persuasive.

Claim Rejections under 35 USC 102 and 103
Applicant argues that Wallace does not disclose determining that the first and second incidents are related to each other.  However, an “incident” is simply an occurrence of an action or a situation and is broad enough to cover tracking a user’s presence.  While Applicant argues that Wallace does not disclose that the two users are working on similar or related incidents, this is not claimed.  

Regarding claim 3, Applicant argues that the modifying step is not taught by the prior art.  Examiner respectfully disagrees.  In Reding [0111], a first collaboration recommendation is made when the user is connected to the call.  As stated in the rejection, the collaboration recommendation is modified when the system determines whether to attempt to reconnect the user (based on an involuntarily disconnection), as stated in [0117] or to end the conference call, based on voluntarily ending participation, as stated in [0115].  Based on Applicant’s recital of paragraph 0048 from the specification, Examiner believes Applicant is arguing that the modification should be to the algorithm used for making the collaboration recommendation.  This is not claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whalen, Jack. (1995). A technology of order production: Computer-aided dispatch in 9-1-1 communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/Primary Examiner, Art Unit 3689